DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.114 has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 07/09/2020 has been entered.
	
	

	Claim status
The examiner noticed that the claims are amended on 07/09/2020 and 05/08/2020 since the final rejection mailed on 03/09/2020. Claims filed 07/09/2020 are hereby examined on the merits.
Claims 1-5 and 7-9, 22, 30-31 are currently amended. Claims 6, 10, 12-15, 17-21 and 23-24 are cancelled. Claims 11 and 16 remain withdrawn. Claims 25-29 are previously presented. Claims 32-33 are newly presented. Claims 1-5, 7-9, 22 and 25-33 are hereby examined on the merits.

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.

Claim Objections
Claim 9 is objected to because of the following informalities: “wherein the salmon further comprises algae meal or calcium alginate” should read ““wherein the salmon feed further comprises algae meal or calcium alginate”.  Appropriate correction is required.

	
		
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 31-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The 
Claims 31-32 recites a method of measuring ADC values of dry matter, protein and fat for the salmon feed and a control feed comprising feeding salmon a test diet containing 0.01% yttrium oxide, 7 parts of a mashed control feed, and 3 parts of the salmon feed. However, the instant specification does not contain the subject matter of a test diet comprising 7 parts of a mashed control feed, and 3 parts of the salmon feed. 
Claim 31 recites that a salmon feed containing 5-12% guar meal has ADC values of 75.6 or more for dry matter, 89.3 or more for protein and 89.0 or more for fat, respectively. However, [0064-0065] of the instant specification only shows that the salmon feed with 15% guar meal has ADC values of 74.6 or more for dry matter,  89.3 or more for protein and 89.0 or more for fat, but does not have support for the claimed ADC values in the claimed guar meal range.
Claims 31-32 recite that in measuring ADC,  the salmon is fed with a test diet for two weeks, then faeces is collected, thus suggesting that faeces is collected after two weeks. However, [0064] of the instant specification recites that salmon is fed with test diet for two weeks, and faces is collected during the second week. As such, the specification does not support the subject matter that faeces is collected after two weeks.
Claims 31-32 further recites that ADC ref. diet is the ADC of the control feed. However, [0064] of the instant specification recites that ADC ref. diet is the ADC of the .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 7-9 and 30-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 recites “about 1% to about 20% of the salmon feed is guar meal, and about 35% to 46% of the salmon feed is protein content and 23% to 34% of the salmon feed is fat content”. However, it is unclear if the percent recited are by weight or by any 
Claim 4 recites “based on total weight of the fish feed”. There is insufficient antecedent basis for the limitation “the fish feed” in the claim. For the purpose of examination, the limitation “the fish feed” is interpreted to mean the salmon feed. Appropriate correction is required.
Claim 7 recites “wherein the salmon feed further comprises a starch type binding agent”. However, absent a clear definition from the disclosure, it is unclear what qualifies as a starch type binding agent” and what does not. For the purpose of examination, a starch type binding is agent is interpreted to mean starch or derivative thereof. Appropriate correction is required.
Claim 8 recites “wherein the salmon feed further comprises a non-starch type binding agent”. However, absent a clear definition from the disclosure, it is unclear what qualifies as a non-starch type binding agent” and what does not. For the purpose of examination, a non-starch type binding is agent is interpreted to mean a binding agent that is not from starch or derivative thereof. Appropriate correction is required.
Claims 31-32 recite ADC values for salmon feed obtained from a formula. However, a skilled artisan could not determine the scope of the claim for the reason that it is not clear how ADC test diet or ADC ref. diet is obtained. Are they measured by the machine or calculated through other parameters? It is also not clear what control feed comprises. It is further not clear how the applicant gets the dry matter ADC value of 78.4 for the control feed.  In other words, given that the dry matter ADC value of the 
Claims 2-5, 7-9 and 30-32 depend from claim 1 and therefore necessarily incorporate the indefinite subject matter therein. Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5, 7, 22 and 25-26 and 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over Hartnell US Patent Application Publication No. 2009/0202672 (hereinafter referred to as Hartnell) in view of El-Saidy, "Evaluation of Cluster Bean Meal Cyamposis fefrugonoloba as a Dietary Protein Source for Common Carp Cyprinus carpio L.", World aquaculture Society, 2005, 36(3), pages 311-319 (hereinafter referred to as El-Saidy) and Kalanjiam, “Effect of Guar (Cyamopsis tetragonolobus ) Meal Based Diets on Growth Performance and Feed Utilization in Asian Catfish, Pangasianodon hypophthalmus Fingerlings”,  J. Fish. Soc. Taiwan, 2014, 41(2), pages 135-144 (hereinafter referred to as Kalanjiam).

Regarding claims 1, 4-5, 22 and 29-32, Hartnell teaches an extruded pellet salmon feed comprising 25-50% fish meal, 35%-55% protein and 20-40% fat ([0130], Table 3). The amount of protein, fat and/or fish meal as disclosed by Hartnell encompasses or overlaps with those recited in claims 1, 22 and/or 30-31. Where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Hartnell teaches that the salmon feed comprises fish meal, soy product and gluten product as the protein source (Table 3), but is silent regarding the salmon feed comprising guar meal.
 El-Saidy teaches that guar meal (e.g., CBM) that comprises 39.4% protein could suitably function as a protein source to partially replace fish meal in a fish feed such as carp fish feed (Abstract; page 311, right column, para. under Experimental; page 312, left column, first para.;Table 1). El-Saidy also teaches that the protein composition and amino acid profile of guar meal is similar to soybean, which is high in lysine but deficient in the sulfur amino acid (page 316, left column, first para. under “Discussion” and Table 2).
Kalanjiam teaches that guar meal that comprises at least 50% crude protein could suitably function as a protein source to partially replace soybean meal in a fish feed such as catfish feed (Abstract; page 136, left column, bottom Para.; Table 4).
Hartnell, EI-Saidy and Kalanjiam are all directed to feed for omnivorous fishes. It would have been obvious to one of ordinary skill in the art before the effective filling prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07). 
El-Saidy teaches that 39.4% by weight of the guar meal is protein (Table 1), which is very close to the lower endpoint (e.g., 40%) of the range recited in claims 1 and 29, given that both El-Saidy and the instant invention are directed to an omnivorous fish feed comprising guar meal as the protein source. It has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2144.05). 
The guar meal as disclosed by Kalanjiam contains at least 50% crude protein (page 136, left column, bottom para). This amount overlaps with that recited in claims 1 prima facie case of obviousness exists. (MPEP 2144.05 I).
Hartnell in view of EI-Saidy and Kalanjiam is silent regarding the amount of guar meal in the salmon feed. However, both El-Saidy and Kalanjiam teach that the proportion of guar meal in the fish feed affects weight gain, specific growth rate and feed efficiency of the carp fish or catfish (EI-Saidy: page 314, right column, bottom para.; page 316, right column, para. 2-3; Kalanjiam: Abstract; Table 4). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the amount of guar meal in the salmon feed such that salmon will have preferable weight gain, specific growth rate and feed efficiency. As such, the amounts of guar meal in the salmon feed as recited in claims 1, 4, 22 and 29-31 are merely obvious variants of the prior art. 
Further regarding claims 5, 29 and 31, the amount of protein in the salmon feed that is from guar meal depends on the amount of guar meal in the salmon feed given that the amount of protein in a certain guar meal is fixed. As enumerated above, a skilled artisan would have been motivated to modify the amount of guar meal in the salmon feed such that salmon will have preferable weight gain, specific growth rate and feed efficiency. Thus the amount of protein in the salmon feed that is from guar meal as recited in claims 5, 29 and 31 are merely obvious variants of the prior art.
 	
Regarding claims 2-3, given that both El-Saidy and Kalanjiam teaches that the guar meal is from guar seed (EI-Saidy: Abstract and Kalanjiam: page 136, left column, bottom para.) and that the guar seed is known to consist of hull, endoplasm and germ, 
 
Regarding claim 7, Hartnell teaches that the salmon feed comprises starch (Table 3). Where the claim requires the presence of a starch as the “binder”, the starch as disclosed by Hartnell is interpreted to meet the claim. 
Regarding claim 25, Hartnell teaches that the salmon feed is in the form of pellets and is the diet for salmon ([0130]), which will necessarily has the size suitable for salmon.
Regarding claim 26, Hartnell teaches that the salmon feed comprises a salmon coloring agent (e.g., carotenoid, Table 3).
Regarding claim 28, Hartnell teaches that the salmon feed comprises 5-35% vegetable protein concentrate (e.g., 0-15% soy product and 5-20 gluten product, 35%-55% protein and 20-40% fat ([0130], Table 3). Hartnell is silent regarding the vegetable protein concentrate and guar meal taken together being about 20-33% of the salmon feed by weight. However, the total amount of vegetable protein concentrate and guar meal in the salmon feed partially depends on the amount of salmon feed in the feed. As enumerated above, a skilled artisan would have been motivated to vary the amount of guar meal in the salmon feed such that the salmon has preferable weight gain, specific growth rate and feed efficiency. As such, the amounts of guar meal combined vegetable protein concentrate in the salmon fish feed as recited in the claims is merely an obvious variant of the prior art. 
Regarding claim 33, Hartnell teaches a salmon feed comprising 25-50% fish meal, 5-35% vegetable protein concentrate (e.g., 0-15% soy product and 5-20 gluten prima facie case of obviousness exists. (MPEP 2144.05 I).
Given that Hartnell teaches that the salmon feed comprises 25-50% fish meal and 5-35% vegetable protein concentrate which encompasses the embodiment where there is more vegetable protein concentrate than fish meal, Hartnell renders obvious the limitation that the protein content of the salmon feed is primarily vegetable protein.
Hartnell teaches that the salmon feed comprises fish meal, soy product and gluten product as the protein source (Table 3), but is silent regarding that the fish feed comprises guar meal.
 El-Saidy teaches that guar meal (e.g., CBM) that comprises 39.4% protein could suitably function as a protein source in a fish feed such as carp fish feed (Abstract; page 311, right column, para. under Experimental; page 312, left column, first para.;Table 1). El-Saidy also teaches that the protein composition and amino acid profile of guar meal is similar to soybean, which is high in lysine but deficient in the sulfur amino acid (page 316, left column, first para. under “Discussion” and Table 2).
Kalanjiam teaches that guar meal that comprises at least 50% crude protein could suitably function as a protein source to partially replace soybean meal in a fish feed such as catfish feed (Abstract; page 136, left column, bottom Para.; Table 4).
Hartnell, EI-Saidy and Kalanjiam are all directed to feed for omnivorous fishes. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hartnell by replacing part of soybean prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07). 
Hartnell in view of EI-Saidy and Kalanjiam is silent regarding the amount of guar meal in the salmon feed. However, both El-Saidy and Kalanjiam teach that the proportion of guar meal in the fish feed affects weight gain, specific growth rate and feed efficiency of the carp fish or catfish (EI-Saidy: page 314, right column, bottom para.; page 316, right column, para. 2-3; Kalanjiam: Abstract; Table 4). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the amount of guar meal in the salmon feed such that salmon will have preferable weight gain, specific growth rate and feed efficiency. As such, the amounts of guar meal in the salmon feed as recited in the claim is merely an obvious variant of the prior art. 
Regarding preamble limitation “faecally strengthened” and claim limitation that digestion of the salmon feed by salmon results in faeces in which greater than 90% of .

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hartnell in view of El-Saidy and Kalanjiam as applied to claim 1, in further view of Koppe, WO 2005/110113 A1 (hereinafter referred to as Koppe).
Regarding claims 8-9
Koppe teaches adding a non-starch type faecal binder such as algae meal or calcium alginate to fish feed such that faeces particles get a better shear resistance (page 6, line 7-23; page 7 line 18-20).  
Both Hartnell and Koppe are directed to fish feeds. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hartnell by incorporating algae meal or calcium alginate in the fish feed such that faeces particles get a better shear resistance.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hartnell in view of El-Saidy and Kalanjiam as applied to claims 22 and 26 above, and further in view of Chiou US Patent Application Publication No. 2009/0197321 (hereinafter referred to as Chiou).
Regarding claim 27, Hartnell teaches that the salmon feed comprises carotenoid coloring agent but is silent regarding the carotenoid being astaxanthin. In the same field of endeavor, Chiou teaches adding astaxanthin coloring agent to salmon feed to obtain a red and flavorful meat within a short period of time ([0015]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hartnell by including astaxanthin in the salmon feed to obtain a red and flavorful meat within a short period of time.


Response to Arguments
Applicant's arguments filed 07/09/2020 have been fully considered and the examiner’s response is shown below:
Rejection of previously filed claims 24 under 35 U.S.C. 112 is withdrawn in view of the cancellation of claim 24. However, claim 31 is still rejected under 35 U.S.C. 112 because of the outstanding indefiniteness issue enumerated in the current rejection regarding Apparent Digestibility Coefficient.
Rejection of previously filed claim 22 under 35 U.S.C. 102(a)(1) is withdrawn in view of the amendment made to the claim. However, upon further consideration, a new ground(s) of rejection under 35 U.S.C. 103 is made in view of Hartnell in view of El-Saidy and Kalanjiam.
Rejection of previously filed claims 1-5 and 7 under 35 U.S.C. 103 is withdrawn in view of the amendment made to the claims. However, upon further consideration, a new ground(s) of rejection under 35 U.S.C. 103 is made in view of Hartnell in view of El-Saidy and Kalanjiam.
Applicant asserts on page 8 of the Remarks that the advisory action mailed 05/20/2020 does not address all arguments set forth in Applicant’s Remarks filed 05/08/2020.
Applicant is reminded that in the advisory action mailed 05/2020, the examiner has denied the entry of the amendments filed 05/08/2020, thus the examiner only need to address the arguments based on the claims filed 01/15/2020.
Applicant argues on pages 8 and 10-12 of the Remarks that obviousness rejection lacks a reasonable expectation of success for the reason that the teaching that 
These arguments are not persuasive. As enumerated in the instant office action, EI-Saidy and Kalanjiam have established the success of guar meal as a protein source in carp feed and in catfish feed, manifesting that guar meal is an art-recognized protein source for fish feed. Although neither EI-Saidy nor Kalanjiam teaches using guar meal on salmon feed, at least EI-Saidy teaches that the protein composition and amino acid profile of guar meal is similar to soybean. Additionally, salmon feed as disclosed by Hartnell comprises soybean meal, and carp and catfish and salmon are all omnivorous fishes, thus a skilled artisan would have been motivated to replace part of the soybean meal with guar meal, and reasonably expect such a substitution will be successful given  that protein composition and amino acid profile of guar meal is similar to soybean meal, a suitable protein source in a salmon feed, and that carp, catfish and salmon are all omnivorous fishes so the success in carp feed and  catfish feed could be reasonably extrapolated to salmon feed. Applicant is reminded that obviousness does not require absolute predictability. See MPEP 2143.02 II. Further, as enumerated in previous and instant office actions, the rejection does not propose all the existing proteins in the 
Applicant argues on page 12 of the Remarks that Hartnell in view of EI-Saidy fails to teach the limitation that 34% or less of the salmon feed is fish meal. This argument is not persuasive for the reason that Hartnell teaches a fish meal amount of 25-50%, which renders the limitation obvious.
Applicant’s argument on page 13 of the Remarks regarding whether a protein content of 33.1% would have the same property of 35% protein is moot because it does not apply to the new ground of rejection set forth in the instant office action.
Applicant argues on page 13 of the remarks that the claimed range of guar meal is patentable over the broad range of EI-Saidy. This argument is not persuasive for the reason that the rejection does not rely on the ranged cited in EI-Saidy. Instead, the rejections establishes that the amount of guar meal in the salmon feed is a variable that could be manipulated by a skilled artisan, depending on the effect of guar meal on the weight gain, specific growth rate and feed efficiency if the salmon.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334.  The examiner can normally be reached on 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L./Examiner, Art Unit 1793                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791